DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0050], line 11, “cam bolt 76” should be “cam bolt 75”
The Examiner suggests moving paragraph [0058] to before the “Technical Field” section at the beginning of the written description.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states in line 2 “the bracket includes a plate-shaped main body portion to be fixed.” It is unclear what it is intended by “to be fixed” and what the main body portion will be fixed upon.
Claims 3-7 are rejected due to their dependency from rejected claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,736,964 to Specktor.
Regarding claim 1, Specktor discloses an arm support structure (see Figure 5) comprising: a bracket (58 and 61) that is fixed to a vehicle body (see Figures 5 and 6) and includes a pair of facing waIls (see walls near 76 and 77) facing each other at a distance in a front-rear direction of a vehicle body (see Figures 5 and 6), a base end portion (ends of 59 and 60) of an arm (59 and 60) of a suspension device being disposed between the pair of facing walls (see Figure 6), an axial support member (66 and 82) that is inserted into a long hole (63 and 64) formed in a manner of penetrating the facing wall and a through-hole formed in a manner of penetrating the base end portion (at 65, see Figures 6-8), and axially supports the base end portion to the bracket; an eccentric plate member (69 and 70) that is formed in a circular shape and integrally rotated with the axial support member (see Figures 7 and 8), and is provided with an engaging hole that is configured to engage with the axial support member (see Figure 8) and is formed in a penetrating manner at a position offset in a radial direction from a circular center thereof (see 69 and 70), and a plurality of contact portions (76 and 77) that contact a peripheral edge of the eccentric plate member and rotatably support the eccentric plate member.
Regarding claim 2, Specktor discloses the bracket includes a plate-shaped main body portion (top of 61 and sides) to be fixed, and at least one contact portion (76 and 77 formed as extension of the wall surface of the bracket) among the plurality of contact portions is formed from a wall surface of the main body portion (see Figures 7 and 8).
Regarding claim 4, Specktor discloses the main body portion (61) extends in the front-rear direction of the vehicle body (see Figures 5-6), the arm (54) integrally includes a front base end portion and a rear base end portion (see ends of each arm 59 and 60) which are spaced apart from each other at the front-rear direction of the vehicle body (see Figure 6), as the base end portion, and the bracket includes a front bracket portion (58) that is provided on a front end side of the main body portion (see Figure 6) and supports the front base end portion, and a rear bracket portion (61) that is provided on a rear end side of the main body portion and supports the rear base end portion (see Figure 6 and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Specktor in view of DE 4437661 to Mevissen.
Regarding claim 3, Specktor is discussed above, and discloses having an eccentric plate member (69 and 70) and an outer wall of the facing wall (see Figures 5-7), and that one of the contact portions if formed by a bending end portion of the plate member (76 and 77). Specktor is in the same field of endeavor as the claimed invention. However, Specktor doesn’t disclose having a plate member positioned between the eccentric plate and the outer wall of the facing wall.
Mevissen discloses having a “comparable” device for an adjusting supporting link of a wheel suspension where it is known to add an eccentric disc (6) and a web plate (7), where the web plate (7) is positioned between an outer facing wall (11) and the eccentric plate (6). The web plate includes integrated contact portions (9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Specktor such that it used a plate in view of the teachings of Mevissen so as to facilitate easier adjustment and provide more support for the eccentric disc. The results would have been predictable to one of ordinary skill in the art.
Regarding claim 5, Specktor discloses the main body portion (61) extends in the front-rear direction of the vehicle body (see Figures 5-6), the arm (54) integrally includes a front base end portion and a rear base end portion (see ends of each arm 59 and 60) which are spaced apart from each other at the front-rear direction of the vehicle body (see Figure 6), as the base end portion, and the bracket includes a front bracket portion (58) that is provided on a front end side of the main body portion (see Figure 6) and supports the front base end portion, and a rear bracket portion (61) that is provided on a rear end side of the main body portion and supports the rear base end portion (see Figure 6 and 7).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Specktor in view of US Patent 5,169,171 to Ban et al. (hereinafter Ban).
Specktor is discussed above, and further shows a shock absorber (spring, see Figure 5), but does not explicitly disclose having an intermediate bracket between the front and rear bracket to support a shock absorber. 
However, Ban does disclose having and intermediate bracket portion (15) to support a shock absorber (16) between the front bracket portion (near 11a on right side of Figure 1) and the rear bracket portion (near 11a on left side of Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the intermediate bracket for a shock absorber between front and rear brackets as disclosed in Ban on the suspension device of Specktor so as to provide a secure and well-known attachment for the shock absorber. Specktor already disclosed the use of a shock absorber, but merely did not fully disclose how the shock was attached between the upper brackets. The results would have been predictable to one of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Specktor in view of Mevissen as applied to claims 3 and 5 above, and further in view of Ban (see above rejection of claim 6).
Specktor and Mevissen are discussed above, and Specktor further shows a shock absorber (spring, see Figure 5), but neither explicitly disclose having an intermediate bracket between the front and rear bracket to support a shock absorber. 
However, Ban does disclose having and intermediate bracket portion (15) to support a shock absorber (16) between the front bracket portion (near 11a on right side of Figure 1) and the rear bracket portion (near 11a on left side of Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the intermediate bracket for a shock absorber between front and rear brackets as disclosed in Ban on the suspension device of Specktor with the plate from Mevissen so as to provide a secure and well-known attachment for the shock absorber. Specktor already disclosed the use of a shock absorber, but merely did not fully disclose how the shock was attached between the upper brackets. The results would have been predictable to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevant prior art on the attached PTO-892 are all related to suspension devices for adjusting the camber of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616